DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-13 are pending.
Claims 1 and 4-13 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtyez et al.  (US 7,128,373) (“Kurtyez”) in view of Yonehara et al. (US 2020/0094714) (“Yonehara”).  Kurtyez teaches a frame body (fig. 1: 22) made of a thermoplastic fiber-reinforced composite resin (Col. 11, lines 24, 40-50); a reinforcing member coupled to an inner side of the frame body (fig. 1: 40, 50); and a cover sheet coupled to an outer side of the frame body (Col. 15, lines 8-15: the frame may be covered with a sheet of upholstery such as fabric, leather or suede) wherein the reinforcing member includes: a first reinforcing part (U-shaped rib) extending across the frame body horizontally; a second reinforcing part (shown extending across on both sides) disposed on each of both sides of the frame body, wherein the second reinforcing part is connected to the first reinforcing part; a third reinforcing part (any of the 3 vertical ribs, the arrow was meant to show any of the vertical members) extending the frame body vertically, wherein the third reinforcing part is connected to the first reinforcing part; and a fourth reinforcing part . 
Kurtyez does not teach wherein the reinforcing member further includes a headrest connector with a hole for the headrest connected to the third reinforcing part.  However, Yonehara teaches a backrest panel frame having a headrest connector along a top edge, which is considered old and well known in the art (fig. 2, 11 is attached at a headrest connector having a through hole for attachment of the headrest rods).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the frame of Kurtyez to include a headrest connector in order to provide a headrest on the seat for greater comfort and safety of the occupant.


    PNG
    media_image1.png
    535
    640
    media_image1.png
    Greyscale

As concerns claim 5, Kurtyez teaches wherein the reinforcing member is made of a long- fiber reinforced thermoplastic resin (LFT) or is made of a material containing a long-fiber reinforced thermoplastic resin (LFT) (Col. 11, lines 40-50).
As concerns claim 7, Kurtyez teaches forming a frame body (fig. 1: 22) made of a thermoplastic fiber-reinforced composite resin (Col. 11, lines 24, 40-50); injection-molding a reinforcing member coupled to an inner side of the frame body (fig. 1: 40, 50); and a coupling a cover sheet to an outer side of the frame body (Col. 15, lines 8-15: the frame may be covered with a sheet of upholstery such as fabric, leather or suede) wherein the reinforcing member includes: a first reinforcing part (U-shaped rib) extending across the frame body horizontally; a second reinforcing part (shown extending across on both sides) disposed on each of both sides of the frame body, wherein the second reinforcing part is connected to the first reinforcing part; a third reinforcing part (any of the 3 vertical ribs, the arrow was meant to show any of the vertical members) extending the frame body vertically, wherein the third reinforcing part is connected to the first reinforcing part; and a fourth reinforcing part (entire outer peripheral rib) formed on an outer periphery of the frame body, wherein the fourth reinforcing part is connected to the second reinforcing part and the third reinforcing part (annotated figure above). 
Kurtyez does not teach wherein the reinforcing member further includes a headrest connector with a hole for the headrest connected to the third reinforcing part.  However, Yonehara teaches a backrest panel frame having a headrest connector along a top edge, which is considered old and well known in the art (fig. 2, 11 is attached at a headrest connector having a through hole for attachment of the headrest rods).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the frame of Kurtyez to include a headrest connector in order to provide a headrest on the seat for greater comfort and safety of the occupant.
As concerns claim 12, Kurtyez teaches wherein the reinforcing member is made of a long- fiber reinforced thermoplastic resin (LFT) or is made of a material containing a long-fiber reinforced thermoplastic resin (LFT) (Col. 11, lines 40-50).

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtyez et al.  (US 7,128,373) (“Kurtyez”) in view of Yonehara et al. (US 2020/0094714) (“Yonehara”) and further in view of Lee et al. (KR 101738058) (“Lee”).  As concerns claims 4 and 11, Kurtyez, as modified, does not expressly teach wherein the reinforcing member is made of a continuous-fiber reinforced thermoplastic resin (CFT) or is made of a material containing a continous-fiber reinforced thermoplastic resin (CFT).  However, Lee teaches the use of CFT in reinforcing members of the frame body (element 12, paragraph 0048).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to use CFT in the reinforcing member in order to provide the strength desired.


Claims 6, 8-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtyez et al.  (US 7,128,373) (“Kurtyez”) in view of Yonehara et al. (US 2020/0094714) (“Yonehara”) and further in view of KR 101306296. As concerns claims 6 and 13, Kurtyez, as modified, does not teach an olefin cover sheet coupled to an outer side of the frame body.  However, KR 101306296 teaches applying an olefin cover to plastic/injection molded elements of the interior of a vehicle.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the frame and cover sheet of Kurtyez, as modified, to include a cover sheet of olefin to the body frame in order to prevent generation of VOCs, as taught by KR 101306296 (paragraph 0012).
As concerns claims 8-10, Kurtyez does not teach the manufacturing steps provided.  However, KR 101306296 teaches wherein the cover sheet coupling step includes: selectively preheating a cover sheet and the body frame (KR 101306296, paragraph 0035); and pressing the cover sheet against the body frame using an upper die (KR 101306296, 30) while the body frame is seated on a lower die (KR 101306296, 40), such that the cover sheet is coupled to the body frame; vacuum-suctioning the cover sheet through the lower die while the body frame is . 

Response to Arguments
Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive.  Applicant argues that the third reinforcing part are not taught by Kurtyez because the arrow pointing to the leftmost of the 3 vertical ribs 40 does not connect to the headrest connector.  However, the arrow is meant to show the group of vertical ribs 40 (the character 40 points to both the leftmost and center ribs) in similar fashion to the “third reinforcing member” being both elements 1240.  Fig. 1 of Kurtyez shows that the central rib 40 (third reinforcing member) extends directly through the center of the frame body with the top end extending through the area where a headrest connector element is shown and would be placed.  As such, with the combination of the headrest connector having a hole taught by Yonehara, the references teach the third reinforcing member 40 “connected” to the headrest connector.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636